DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.
In view of the Amendments to the Claims filed January 20, 2021, the rejection of claim 10 under 35 U.S.C. 112(a) previously presented in the Office Action sent July 21, 2020 has been withdrawn. 
In view of the Amendments to the Claims filed January 20, 2021, the rejections of claim 10 under 35 U.S.C. 112(b) previously presented in the Office Action sent July 21, 2020 have been withdrawn.
In view of the Amendments to the Claims filed January 20, 2021, the rejection of claim 10 under 35 U.S.C. 103 previously presented in the Office Action sent July 21, 2020 has been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1-12 are currently pending while claims 1-9 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites, “the hardening is a chemical hardening performed at the ambient temperature”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including where the hardening is a chemical hardening performed at the ambient temperature. 
The specification does not discuss or describe the full scope of the hardening being a “chemical hardening”. Dependent claims are rejected for dependency. 
Claim 12 recites, “the chemical hardening…is configured to occur at the ambient temperature without a monitoring of the ambient temperature”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the chemical hardening configured to occur at the ambient temperature without a monitoring of the ambient temperature.
The specification does not discuss or describe any hardening, or any process which occurs at ambient temperature without a monitoring of the ambient temperature. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “the hardening is a chemical hardening performed at the ambient temperature.
It is unclear as to the scope of structures of the claimed PV device encompassed by the phrase “the hardening is a chemical hardening performed at the ambient temperature” and what structures of the claimed PV device are specifically excluded by the phrase “the hardening is a chemical hardening performed at the ambient temperature” because it is unclear as to what limitations the term “chemical hardening” definitely imparts on the claimed product-by-process limitation of hardening. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoelzenbein et al. (DE 10 2012 107 100 A1 included in applicant submitted IDS filed June 21, 2019) in view of Chen et al. (U.S. Pub. No. 2010/0301375 A1) and Tsoi et al. (U.S. Pub. No. 2011/0248370 A1).
With regard to claim 10, Howlzenbein et al. discloses a PV device comprising
a glass carrier (see [0059] teaching the bottom support carrier can be “glass” cited to read on the claimed glass carrier) and a PV layer sequence, wherein the PV layer sequence comprises:
a first layer applied atop the glass carrier, the first layer comprising inorganic particles in a plastic matrix (see [0055] teaching compact layer of [0045] and [0053] teaching pigment as inorganic electrically conductive particles),
a second layer applied atop the first layer, the second layer comprising an at least partially basic, glasslike layer having silicon-oxygen bridges in a glasslike network and further comprising at least partially base-solubilized inorganic particles as inorganic agglomerates (see [0055] teaching compact layer of pigment in plastic matrix; see [0055] teaching partially basic, glasslike layer having silicon-oxygen bridges in a glasslike network and further comprises at least partially base-solubilized inorganic particles as inorganic agglomerates in a system of “Si-N-C-O” wherein the top third of the compact layer of pigment is cited to read on the claimed second layer), and 
a covering electrode applied atop the second layer (see [0007] teaching “photovoltaic layer sequence” which would inherently have a top/front electrode cited to read on the claimed covering electrode applied atop, or over, the second layer; see Fig. 2 depicting a two polarity electrodes; further see [0062] teaching protective “TCOs” on front light incident side), wherein in turn
the prepared PV layer sequence exhibits a photovoltaic effect (see [0007] teaching “photovoltaic layer sequence” which would inherently have the prepared PV layer sequence exhibits a photovoltaic effect upon exposure to incident radiation). 


However, Chen et al. teaches a PV layer sequence (see [0005]) and teaches a conventional electrode material can include at least one high-work function metal (such as silver and aluminum disclosed in [0009]) in a polymer binder (see [0009] teaching polymer binders, even “silicones”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electrothechnical thin layer sequence cited in Howlzenbein et al. to include conductive silver and aluminum particles taught by Chen et al. as the inorganic particles/pigment because a selection of a known material based on its suitability for its intended use, in the instant case an electrically conductive particle in a polymer matrix, supports a prima facie obviousness determination (see MPEP 2144.07).
The selection of the silver and aluminum particle material suggested by Chen et al. for the electrically conductive inorganic particle material of Howlzenbein et al. is cited to teach
a carrier electrode layer comprising silver applied atop the glass carrier (such as the bottom third of the compact layer of pigment taught in [0055] 
a first layer applied atop the carrier electrode layer, the first layer comprising aluminum particles in a plastic matrix (such as the middle third of the compact layer of pigment taught in [0055] of Howlzenbein et al., as modified by the silver and aluminum particle material of Chen et al., cited to read on the claimed first layer atop the carrier electrode layer which comprises aluminum particles in a plastic matrix),
a second layer applied atop the first layer, the second layer comprising an at least partially basic, glasslike layer having silicon-oxygen bridges in a glasslike network and further comprising at least partially base-solubilized aluminum particles as inorganic agglomerates (such as the top third of the compact layer of pigment taught in [0055] of Howlzenbein et al., as modified by the silver and aluminum particle material of Chen et al., cited to read on the claimed partially basic, glasslike layer having silicon-oxygen bridges in a glasslike network and further comprising at least partially base-solubilized aluminum particles as inorganic agglomerates in a system of “Si-N-C-O”).

Howlzenbein et al., as modified by Chen et al. above, does not disclose wherein the covering electrode is transparent and includes contact electrodes and the prepared PV layer sequence specifically exhibits a photovoltaic effect in the long wave infrared range.
However, Tsoi et al. discloses a PV layer sequence (see [0002]) and teaches using TCO’s (see [0357] “TCO, or ITO”) and using contact electrodes (see 5a, Fig. 2) in order to facilitate current collecting and external electrical contact (see [0298]). Tsoi et al. [0001]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the covering electrode of Howlzenbein et al., as modified by Chen et al. above, to specifically include the covering electrode design of Tsoi et al., which includes contact electrodes because it would provide for current collecting and external electrical contact. 
It would have also been obvious to a person having ordinary skill in the art to have modified the absorption characteristics of the photoactive layers of Howlzenbein et al., as modified by Chen et al. above, to include converting IR radiation as taught by Tsoi et al., because it would have provided for a broad-band photovoltaic converter. 
The combination of Howlzenbein et al., as modified by Tsoi et al. above, is cited to read on the claimed “exhibits a photovoltaic effect in the long wave infrared range” because it converts wavelengths that are “long wave”, such as waves that are longer than another wave such as waves that are shorter.
The claimed “formed by a room temperature process occurring at an ambient temperature of between 10 and 50 degrees Celsius, wherein electrically conductive and/or semiconducting inorganic agglomerates are areally provided in a dispersion and hardened to a plurality of layers, where the hardening is a chemical hardening performed at the ambient temperature that is accelerated by exposure to at least one reagent” is a product-by-process limitation which does not definitely require a final structure different from the cited PV layer sequence cited in Howlzenbein et al., as modified above. 
With regard to claim 11, independent claim 10 is obvious over Howlzenbein et al. in view of Chen et al. and Tsoi et al. under 35 U.S.C. 103 as discussed above. The claimed “wherein the dispersion is provided in the form of an aqueous dispersion” is a product-by-process limitation which does not definitely require a final structure different from the cited PV layer sequence cited in Howlzenbein et al., as modified above.
With regard to claim 12, independent claim 10 is obvious over Howlzenbein et al. in view of Chen et al. and Tsoi et al. under 35 U.S.C. 103 as discussed above. The claimed “the chemical hardening of the electrically conductive and/or semiconducting inorganic agglomerates areally provided in the dispersion to the plurality of layers is configured to occur at the ambient temperature without a monitoring of the ambient temperature” is a product-by-process limitation which does not definitely require a final structure different from the cited PV layer sequence cited in Howlzenbein et al., as modified above.

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations added to the Amendments to the Claims filed January 20, 2021 are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.